Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-5, 7-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of claims 1-5 and 7-9 have been indicated in the previous office action.
The terminal disclaimer filed on 2/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,047,938 and U.S. 10,215,383 has been reviewed and is accepted. The terminal disclaimer has been recorded.
The applicant recites, to advance examination, the applicant has amended independent claims 15 (claim 10, claim 15 canceled) and 19 to include the features identified in the Office Action believed to have made independent claim 1 and its related dependent claims allowable. Accordingly, the applicant respectfully asserts that independent claims 15 (claim 10, claim 15 canceled) and 19 and their related dependent claims, as amended, should be deemed allowable for at least the reasons set forth in the Office Action (applicant's arguments filed on 10/28/2020) with respect to independent claim 1.
Claims 11-14 and 16-18 depend on claim 10. 
Claim 20 depends on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383.  The examiner can normally be reached on M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875